DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 23 March 2021 (“Response”).  
Claims 1 and 4–22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 12–19 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 12–19 are amended to recite “… the one or more actions comprising a payment transaction including a payment method ….” While Applicant’s original disclosure discloses the one or more actions comprising a payment method (Spec. [0024]), there is no disclosure of the one or more actions comprising a payment transaction including a payment method, as now claimed. Therefore, the amended language constitutes new matter.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
de Sylva, in view of Etchegoyen and Kamal
Claims 1, 4–7, 11–15, and 19–22 are rejected under 35 U.S.C. § 103 as being unpatentable over de Sylva (US 2012/0022958 A1), in view of Etchegoyen (US 2010/0332400 A1) and Kamal et al. (US 2016/0005038 A1) (“Kamal”).
As per claim 1, de Sylva teaches a method comprising:
receiving, at a server computer, a request to register a first captured fingerprint, the request including captured fingerprint data for the first captured fingerprint, and one or more actions to be associated with the first captured fingerprint, the one or more actions comprising a payment method, the one or more actions to be automatically applied on a first client device for a transaction occurring on the first client device ([0052] [0054]–[0055]; [0159] transaction may be an online purchase; [0161]);
storing, by the server computer, the captured fingerprint data for the first captured fingerprint and associating the one or more actions with the first captured fingerprint (fig. 1; [0052]);
receiving, by the server computer, a request for authentication of a second captured fingerprint, the request including captured fingerprint data for the second captured fingerprint ([0053] [0093] [0042]);

based on a determining, by the server computer, that the captured fingerprint data for the second captured fingerprint matches the captured fingerprint data stored for the first captured fingerprint, with sending, by the server computer, a response to the request for authentication, the response indicating that the second captured fingerprint has been authenticated and including the one or more actions associated with the first captured fingerprint, the one or more actions comprising the payment method that is associated with the first captured fingerprint for the automatic application to the transaction occurring on the first client device ([0053] [0056]).
de Sylva does not expressly disclose:
the request [to register] including a first device identifier associated with a first client device, the one or more actions comprising a delivery address;
associating the one or more actions to the first device identifier ([0045] [0057]);
the request [for authentication] including a second device identifier;
analyzing, the second device identifier to determine whether the second device identifier matches the stored first device identifier; and
based on a determining, by a server computer, that the second device identifier matches the stored first device identifier, sending, by the server computer, a response to the request for authentication.

request [to register] including a first device identifier associated with a first client device ([0007] [0044]), and one or more actions to be associated with the first device identifier, the one or more actions comprising a payment method and delivery address ([0045] [0057]);
associating the one or more actions to the first device identifier ([0045] [0057]);
request [for authentication] including a second device identifier ([0042] [0060] [0063]);
analyzing, the second device identifier to determine whether the second device identifier matches the stored first device identifier ([0044] [0070]); and
based on a determining, by a server computer, that the second device identifier matches the stored first device identifier, sending, by the server computer, a response to the request for authentication ([0051] [0076]).
Furthermore, Kamal teaches an action comprising a delivery address ([0033]; fig. 3A, 316, 318).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify de Sylva to include registering a first device identifier and to use the first device identifier in authenticating the user and authorizing the transaction, as taught by Etchegoyen. One would have been motivated to do so to “prevent payment information, e.g., credit card information or account information from being used on an unrecognized client 104, such as an unrecognized computer, PDA, phone” (Etchegoyen [0051]) and/or because use of device identifier will “increase the security of the system” (Etchegoyen [0006]). It also would have been obvious to modify the action of de Sylva to include a delivery address, as taught by Etchegoyen and Kamal, so that address information is automatically sent to the point-of-sale with the 
As per claim 4, the above combination further teaches the method of claim 1, wherein the response further includes an indication that the unique identifier associated with the first client device matches the unique identifier associated with the second client device (Etchegoyen as cited above).
As per claim 5, the above combination further teaches the method of claim 1, wherein before receiving the request to register the first captured fingerprint, the method comprises: causing a prompt to display to a user to enter or select the one or more actions to be associated with the first captured fingerprint (de Sylva [0052]); wherein the payment method and delivery address comprise the one or more actions selected by the user (Kamal/Etchegoyen as cited above).
As per claim 6, the above combination further teaches the method of claim 1, wherein the one or more actions include a user-customized action that indicates a set of valid actions that are allowed to be performed using the first client device, the set of valid actions including at least one of a payment method, a delivery address, a unique identifier associated with a device, a logon or sign on action, or an unlock action (de Sylva [0052] [0054]–[0055] [0063]).
As per claim 7, the above combination further teaches the method of claim 6, wherein the payment method includes a credit card, a debit card, a bank account, or an electronic money method (de Sylva [0053]).
As per claim 11, the above combination further teaches the method of claim 1, further comprising: sending a second response indicating that the first captured fingerprint is registered (de Sylva [0091]).
.
Claims 12–15, 19–20, and 22 contain language similar to claims 1, 4–7, 11, and 21 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–15, 19–20, and 22 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
de Sylva, Etchegoyen, and Kamal, in view of Uberti
Claims 8–10 and 16–18 are rejected under 35 U.S.C. § 103 as being unpatentable over de Sylva, Etchegoyen, and Kamal, in view of Uberti (US 2003/0046237 A1).
As per claim 8, de Sylva, Etchegoyen, and Kamal teach the method of claim 1, but do not expressly disclose wherein the first captured fingerprint is converted to binary data before storing the first captured fingerprint.
Uberti teaches wherein the first captured fingerprint is converted to binary data before storing the first captured fingerprint (Uberti, as cited above and [0031] defining template as “files containing distinctive mathematical elements derived from the original biometric samples and transformed into digital binary code”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify de Sylva to convert the fingerprint to a template of binary data before storing, as taught 
As per claim 9, the above combination further teaches the method of claim 8, wherein the second captured fingerprint is converted to binary data before analyzing the second captured fingerprint to determine whether it matches any of the plurality of stored fingerprints (Uberti [0031]).
As per claim 10, the above combination further teaches the method of claim 9, wherein analyzing the second captured fingerprint to determine whether it matches any of the plurality of stored fingerprints includes comparing binary data for the second captured fingerprint against binary data for the first captured fingerprint (Uberti [0031]).
Claims 16–18 contain language similar to claims 8–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 16–18 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
Response to Arguments
Applicant argues “It is improper to combine de Sylva and Etchegoyen as proposed because the combination of Etchegoyen with de Sylva renders the functionality of the subject matter of de Sylva effectively inoperable.” Response 12.
The Examiner respectfully disagrees. de Sylva teaches “the mobile client 54 could be equipped with a biometric scanner and bio scanner software 22 … [t]he user could then submit to a biometric scan on their mobile scanner …” ([0061]). Etchegoyen teaches “suitable devices for use as client device 104 include … mobile telephones …” ([0031]). Therefore, it would not render de Sylva inoperable if one were “to modify de Sylva to include registering a first device 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685